 MGM GRAND HOTELMGM Grand Hotel,Las VegasandInternationalUnion of Operating Engineers,Local 501, AFL-CIO, Petitioner.Case 31-RC-533020 February 1985DECISION ON REVIEW AND ORDERBy CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 24 June 1982 the Regional Director forRegion 31 issued his Decision and Direction ofElection in the above-entitled proceeding, in whichhe found, inter alia, that employees who operateand monitor the Employer's J.C.-80 system werenot guards within the meaning of Section 9(b)(3) oftheNationalLabor Relations Act. Accordingly,the Regional Director directed an election in therequested unit of J.C.-80 operators. Thereafter, theEmployer filed a timely request for review of theRegional Director's decision. The Petitioner filedan opposition to the Employer's request for review.By telegraphic order dated 27 July 1982, theBoard granted the Employer's request for review.Thereafter, the Employer filed a supplemental briefon review.The Board has considered the entire record inthiscase, including the supplemental brief onreview, with respect to the issue under review, andmakes the following findings.The facts are not in dispute in this case but, inorder to analyze properly the role of the operatorsin the Employer's security system, several factorsneed to be emphasized.In November 1980, the Employer had a seriousfire at the facilities involved here. At the time, theEmployer's security department was in charge offire alarms. After the fire, the Employer installedthe building with an automation system, the J.C.-80,which functions as a life-safety fire alarmsystem. In addition, the J.C.-80 is used for securityand engineering functions.The J.C.-80 system i is housed in a separateroom adjacent to the security department offices.The room containing the system is monitored bythe security department by means of a closed-cir-cuit television located in the security departmentoffices.There are nine operators and one safetysystem supervisor who work in the J.C.-80 room.2iThe J C -80 system is an extensive one, and includes, inter alia, twocomputers, a cathode ray tube (CRT), a keyboard, printers, a graphic dis-play panel, and numerous other controls and functions2The J C -80 department falls under the security division of the Em-ployer's operations The security department is headed by a chief of secu-ritywho is involved in the hiring, disciplining, discharging, and otherterms and conditions of employment of the J C -80 operators The securi-ty department also includes 182 uniformed and plainclothes officers andtheir supervisors139As a rule, there are two operators per shift moni-toring the J.C.-80 system. Significantly, security of-ficers substitute for the operators for up to 2 hoursper day as relief during the operators' breaks andlunch hours.As noted above, the J.C.-80 is a building automa-tion system used by this Employer for fire protec-tion, security functions, and engineering functions.The operators sit in the J.C.-80 room and monitorthe J.C.-80 system for fire prevention. They alsowatch over smoke detectors, chemical fire suppres-sion systems, and the like. With respect to security,the operators monitor door exit alarms, stairwellmotion detectors, a watch tour system, and othersystems.The J.C.-80 system also performs func-tions related to heating, ventilation, and air condi-tioning,which are the responsibility of the engi-neering department.During an average month, approximately 15 firealarms are signaled by the J.C.-80 system. Alarmconditions include smoke, temperature rise, waterflow, and manual pull station situations. In theevent of an alarm, the operator acknowledges thathe is aware of the alarm by pushing a button. Hethen notifies security and other appropriate depart-ments such as engineering or the fire department.Upon notification, a security guard comes to theJ.C.-80 room and is then in charge of the oper-ations.3The operators perform no physical duties in rec-tifying the alarm or abnormal situations. It is theprimary duty of the security guards to keep thehotel safe for employees and guests. Thus, it is thesecurity guards' function to enforce company rulesagainst other employees. The security guards alsoenforce rules against customers, including rulesdealingwith cheating, injury, theft,misconduct,and illness. Almost all security officers carry guns;the operators do not.The Petitioner seeks to represent a unit of J.C.-80 operators excluding guards and supervisors. TheEmployer contends that the J.C.-80 operators areguards within the meaning of the Act. It furthercontends that because these employees are guards,the Petitioner may not be certified as their repre-sentatives, as the Petitioner admits to membershipindividuals who are not employed as guards.4Initially, theRegionalDirector found that theEmployer's security officers were guards, basedparticularly on the fact that their primary duty isto keep the hotel safe for employees and guests and3 If the fire department becomes involved during a fire alarm, it is incharge of the operations.4At the hearing, the Petitionerstipulated that it admits nonguards tomembership274 NLRB No. 15 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDto enforce company rules.5 However, the RegionalDirector concluded that the J.C.-80 operators werenot guards. In so doing, he noted that the Boardhas refused to classify as guards employees who donot enforce rules to protect property or the safetyof persons on the employer's premises.6 The Re-gionalDirector found that the operators here donot have this authority and thus are not guards.Contrary to the Regional Director, the foregoingfacts and the record as a whole show that the J.C.-80 operators are intimately involved in the securityfunctions and life-safety procedures at the Employ-er's establishment.This Employer has installed avastly sophisticated life-safety system, encompass-ingmyriad functions.While the system operatesprimarily for fire detection, it performs significantsecurity functions. That the operators spend only aportion of their time monitoring such functions isployer's system are as closely involved in protect-ing the Employer's property and enforcing securityas are the Employer's plainclothes officers and uni-formed guards. 1 ° In light of the above we find,contrary to the Regional Director, that these oper-ators are guards under Section9(b)(3) of the Act.We also find that these operators do not share acommunity of interest apart from the rest of the se-curity department. Further, as we have found theseemployees to be guards, we also find that the Peti-tioner is barred from being certified as their repre-sentative." Inasmuch as there is nothing in theAct that warrants the use of Board resources to re-solve a question concerning representation raisedby a labor organization which cannot be certl-fied,12we will dismiss the instant petition.ORDERimmaterial in determining their status as guardsThe petition is dismissed.under the Act.7 The operators of the J.C.-80system, which falls within the jurisdiction of the se-curity department, serve to monitor and reportpossible security problems and infractions and pos-sible life-endangering situations."Employees per-forming similar functions have been found to beguards under the Act.9 The operators of the Em-sReynolds Metals Co. (Reduction Plant),198 NLRB 120 (1972)6 See,e g, AmericanDistrict Telegraph Co,128 NLRB 345 (1960)7See, e g,Reynolds Metals Co,supra at fn 4eWe thus findAmerican District Telegraph Co,supra at fn 5, factuallydistinguishable from the instant caseThe duties of plant employees atissue inAmerican District Telegraph(ADT), in contrast to those of em-ployees noted above,involved the installation and maintenance of certainelectronic security devices provided by ADT to its customers for protec-tion against fire, theft,or equipment failuresTheseADT employeeswere dispatched to the alarm site only when it was already known thatthe cause of the alarm was some malfunction and generally in circum-stances where a customer or a guard was already present at the scene8Genesco, Inc,129 NLRB 1334 (1961) We distinguish Board decisionsholding that employees who monitor alarm systems are not statutoryguards See,e g ,CaterpillarTractor Co,109NLRB 871 (1954),WellsFargo Alarm Services v. NLRB,533 F 2d 121 (3d Cir1979),enfg218NLRB 68 (1975) The J C -80 systemrepresents a technological advancein alarm systemswhich, in ouropinion,was notcontemplated by the cir-cumstanceswhich providedthe basesfor the holdingsin prior BoardcasesFurther, in contrast to employeeswho simplymonitor alarms andreportthe receipt of signals to guardsor thepolice, J C -80 system opera-tors, in addition to notifying secunty officers,deal directly with employ-ees inother departments,such as the engineering department, and workwith securityofficers todetermine the cause of the disturbance and tocorrect it1sThe factthat the J C -80 operators must notify a securityofficerdoes not detract from theirguard statusThe Boardheld inA W Schles-inger GeriatricCenter,267 NLRB 1363, 1364 (1983), that it is sufficientthat [the employeesin question]possess and exercise responsibility to ob-serve andreport infractions,as this is an essential step in the procedurefor the enforcementof the [employer's] rules" Sec 9(b)(3) states[N]o labor organization shall be certifiedas the representative of em-ployees in abargaining unit of guards if such organization admits tomembership,or is affiliated directly or indirectlywith an organiza-tion which admits to membership,employeesother than guards12WackenhutCorp,169 NLRB 398 (1968) See alsoUniversity of Chi-cago,272 NLRB 873 fn 9 (1984)